Citation Nr: 1747878	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  08-23 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE


Entitlement to an increased initial disability rating for left great toenail deformity, rated as non-compensably disabling from December 5, 2006, and 10 percent disabling since July 27, 2012.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1956 to March 1959 and the United States Army from January 1961 to March 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno Nevada.

In December 2011 and again in October 2013, the Board remanded this case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board last remanded this matter in October 2013.  In its remand, the Board noted the problems created by previous VA examination reports that identified symptomatology related to multiple foot diagnoses but did not opine as to which symptomatology was attributable to the Veteran's service-connected great toenail deformity.  The Board specifically instructed that "[t]he examiner must describe all toe symptoms that are attributable to the in-grown toe nail disability and distinguish those symptoms that are unrelated to the service-connected disability (if not possible, this should be indicated)." The Veteran was examined in May 2016; however there is no narrative in the examination report that addresses the above instructions.  Indeed, in assessing the functional impact of the Veteran's disability, the examiner does not specify what symptomatology is attributable to the Veteran's left foot and gives the overall impact of conditions effecting both of the Veteran's feet.  The Veteran is service-connected for a great toenail deformity only, indeed service connection has been repeatedly denied for other foot ailments.  As such, VA is concerned with rating that symptomatology that specifically results from or is attributable to the Veteran's deformed toenail and that is why these instructions were necessary.  The Board cannot find, at this point, that there was substantial compliance with prior remand directives and therefore, the matter must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008). 

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any of the Veteran's outstanding VA treatment records. 

2.  Then return the claims file to the May 2016 examiner if available or a suitable replacement.  After a full review of the claims file including any newly received treatment records since the previous examination, the examiner is requested to provide a specific opinion as to the current nature and severity of the Veteran's service-connected left great toe nail deformity disability. 

The examiner must describe all toe symptoms that are attributable to the in-grown toe nail disability and distinguish those symptoms that are unrelated to the service-connected disability (if not possible, this should be indicated).  Indications of embellishments, if any, should be noted for the record.

If the service-connected left great toe nail deformity disability results in functional loss by which the Veteran would be equally served by amputation and replacement with a prosthesis, the examiner must state whether the loss of function includes metatarsal involvement.
  
If it is necessary to reexamine the Veteran in order to provide the requested opinions, an examination should be arranged.

3.  Then readjudicate the issue on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




